SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

549
CA 16-01553
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


MERCURY CASUALTY COMPANY, AS SUBROGEE OF RANDY
LEE DOLAN, PLAINTIFF-APPELLANT,

                      V                                             ORDER

LUIS F. REYES, DEFENDANT-RESPONDENT.


THE LAW OFFICE OF JASON TENENBAUM, P.C., GARDEN CITY (JASON TENENBAUM
OF COUNSEL), FOR PLAINTIFF-APPELLANT.

RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (JOHN R. CONDREN OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (E.
Jeannette Ogden, J.), entered June 14, 2016. The order denied
plaintiff’s motion to vacate that portion of a prior order of the
court, granted on May 3, 2016, that awarded defendant costs and
attorneys’ fees from the plaintiff in the amount of $1,215.00.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 28, 2017                       Frances E. Cafarell
                                                 Clerk of the Court